 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        RALPH HOWARD BLAKELY,                            CASE NO. C18-5021RBL
 9
                               Plaintiff,                ORDER
10               v.

11      GREGORY JONES, et al.,

12                             Defendants.

13

14

15          THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

16   Recommendation [Dkt. # 93], and Plaintiff Blakely’s Objections to it [Dkt. # 94].

17      1. The Report and Recommendation is ADOPTED;

18      2. Defendants’ Motion for Summary Judgment is GRANTED and Plaintiff Blakely’s

19          claims are DISMISSED with prejudice and without leave to amend;

20      3. If he appeals, Blakely’s in forma pauperis status will continue for the reasons articulated

21          in the Report and Recommendation;

22

23

24


     ORDER - 1
 1      4. The Clerk shall send copies of this Order to the Blakely’s last known address and to

 2         Magistrate Judge Fricke.

 3

 4      IT IS SO ORDERED.

 5         Dated this 3rd day of June, 2019.

 6

 7                                                      A
                                                        Ronald B. Leighton
 8                                                      United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
